IN THE UNITED S'I`ATES DISTRIC'I` COURT
FOR THE EASTERN DISTRICT OF ARKANSAS
LlTTLE ROCK DlVlSION

 

REGINA YOUNG, Plaintil`l`,
v. Case No.: 4: l 8~CV-00405-KGB
FRED’S S'l`GRES OF 'I`ENNESSEE, INC., Defendant.

 

JUI)GMEN'I` OF DISMISSAL

 

Dcfendant moves for dismissal ol" this civil action on the basis that it has been settled Plaintil`f is
not opposed and the agreement of the Parties is for Plaintiff`to be responsible for liens, ii"any, and indemnify
and hold harmless Def"endant in regard to any liens. lt is, therefore, ordered and adjudged that any and all
claims brought, or which may have been brought relating to this accident which is the subject of this civil
action, are hereby dismissed, with prejudice, and Defendant is ireleased in all respects with no further
liability on any matters relating to this Civil Action for claims or liens, known or unknown, relating to this
lawsuit or the claim giving rise to it.

lt is` therefore, ordered and adjudged that this civil action is dismissed, with prejudice, With each

party to bear its own attorney’s fees and costs.
SO ORDERED, this ig day of lLOYM?IA 2018.
l<m th va /% Fb)/la(/t/

Judg c
AG EED P ROVED:

K§/thi rayson !ARB /j/
PO Boi 1447

lleber’Sprin
/lrto/'ne -‘

  
  
 
 

 

999 S. Shady Grove Road tc 500
Mcmphis, TN 38120
At!c)rne y for D¢{/endanl

Richald’lj. Underw@t>d, A{x/z§B/z’oos t 35

